The following opinion on motion for rehearing was filed November 11,1905. Rehearing denied:
Sedgwick, J.
Because of doubts as to the correctness of the opinion in this case ante, p. 57, oral argument was heard upon the motion for rehearing, and new and exhaustive briefs have been filed. Upon the constitutional point mainly discussed in the opinion we are inclined to think that we were wrong. It was said in that opinion:
“The rule established is that, if the title fairly expresses a general purpose then all matters fairly and reasonably connected therewith, and all measures which *67facilitate its accomplishment constitute but a single subject.”
The title of the act in question is “An act to provide for the encouragement of the manufacture of sugar and chicory and to provide a compensation therefor.” It is not accurately quoted in the former opinion. This court has generally held to the rule that no act of the legislature will be held unconstitutional unless it is manifestly so. All doubts will be resolved in favor of the constitutionality of an act of the legislature. We think that, under the rule above quoted from the former opinion, it is not so clear that two subjects are involved in the statute within the meaning of the constitutional provision as to require us to hold the act unconstitutional for that reason. The manifest object of the legislature in encouraging the manufacture of sugar and chicory was, as stated in the brief of counsel, “to build up manufacturing industries in the state which would help to develop our natural resources,” and so diversify “our pursuits, as well as our products.” We think that the legislators must have understood from this title that this was the purpose of the legislation. The former holding upon this subject, then, was wrong.
2. Another question presented is as to the power of the legislature to appropriate the public money for such purposes. It is the province of the legislature to determine matters of policy. In appropriating the. public funds,- if there is reason' for doubt or argument as to whether the purpose for which the appropriation is made is a public Or a private purpose, and reasonable men might differ in regard to it, it is generally held that the matter is for the legislature; and to our minds this is the only reasonable conclusion. We have had much difficulty with the question presented here. We have, however, been aided by the discussion of the courts of some of our sister states upon this precise question. In Michigan, under a constitutional provision similar to ours, the legislature attempted to appropriate the public money to encourage the production *68of sugar, and the supreme court of that state upon thorough investigation and careful reasoning determined that the purpose of the appropriation was not a public one, and held the legislation unconstitutional. Michigan Sugar Co. v. Auditor General, 124 Mich. 674, 83 N. W. 625. Following this decision the supreme court of Minnesota, in Minnesota Sugar Co. v. Iverson, 91 Minn. 30, 97 N. W. 454, held similar legislation unconstitutional for the same reason. The circuit court of appeals of the United States for the eighth circuit has announced the same conclusion. In Dodge v. Mission Township, 107 Fed. 827, Judge Sanborn, speaking for the court, gives strong reasons for concluding that the encouragement of the manufacture of sugar is not a public purpose for which the legislature ma,y appropriate the public money, and concludes that such legislation is unconstitutional. The legislature cannot appropriate the public moneys of the state to encourage private enterprises. The manufacturing of sugar and chicory is a private enterprise, and the public money or credit cannot be given or loaned in aid of any individual, association or corporation carrying on such enterprises. Const., art. XII, sec. 3.
3. It is contended in the brief that, though the statute be held unconstitutional, still there is a moral obligation resting upon the state to pay the claim. The argument is that the purpose of the legislature was to pay to the farmers who raised the beets a bounty, and that the sugar company was only the intermediary for so doing, and relying upon this legislation, the sugar company paid thousands of dollars to the farmers, supposing that the state had requested them to do so upon the agreement of the state to repay the sugar company. This it is claimed raises a moral obligation on the part of the state to repay the company. This argument would be very forcible if the company had paid to the farmers money which the state could be either legally or morally obligated to pay them. But, since it was unlawful for the state to pay' this money to the farmers, and the state was not and could not be *69under any obligation, legally or morally, to do so, tbe sugar company could not place the state under obligation to it by maldng such payments to the farmers. It seems to us that the reasoning in United States v. Realty Co., 163 U. S. 427, 16 Sup. Ct. Rep. 1120, 41 L. ed. 215, which is a case much relied upon, is not satisfactory and conclusive upon this point. Other courts have refused to follow it, as appears from the cases above cited.
It follows that the conclusion formerly reached is right, and the motion for rehearing is
Overruled.